Citation Nr: 0326193	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  99-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The veteran claims service connection for PTSD, primarily 
based on his assertions of personal assault during service in 
the U. S. Navy.  Specifically, during a December 1998 VA 
psychiatric evaluation, the veteran reported that in 
bootcamp, he was beaten and ridiculed by a company commander 
and that he was assaulted by three African-American military 
men while in the Navy.  He noted that he experienced a great 
deal of racial tension while in service and later developed 
frequent nightmares and felt discriminated against by 
instructors who prevented him from receiving specialized 
training.  He also reported an incident of being shoved into 
a fire area on two occasions while onboard ship.  At that 
time, diagnoses of PTSD (non-combat related), a history of 
bipolar disorder and alcohol dependence, in sustained 
remission were made.  

The service medical records reveal that the veteran was 
hospitalized in May 1973 due to symptoms of increasing 
depression and suicidal ideation.  At that time, depressive 
reaction (grief reaction over the death of his mother) was 
diagnosed.  Later in May 1973, he was transferred to another 
hospital, and during that time a panel of staff psychiatrists 
determined that the appropriate diagnosis was immature 
personality, rendering him unsuitable for further service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, mental health counseling 
centers, hospitals or physicians; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3) (2002).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2002).

In this case, the evidentiary development of the veteran's 
alleged stressors has not been undertaken as required under 
38 C.F.R. § 3.304(f)(3), nor to this point is it clear 
whether his currently diagnosed PTSD is related to service, 
specifically to the stressors identified by the veteran.  

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the case is 
remanded to the RO for the following development:

1.  In accordance with the VCAA and 38 
U.S.C.A. §§ 5103, 5103A (West 2002), the 
RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated him at any time including 
following service, for a psychiatric 
disability, to include PTSD.  With any 
necessary authorization obtained from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include any treatment records from the 
Munson Hospital in Traverse, Michigan 
(for which the veteran completed a 
release form in June 2001, although the 
treatment dates were not specified).  If 
any of the identified records cannot be 
obtained and the RO does not have 
affirmative evidence that they do not 
exist, the RO should inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO should 
send the veteran an appropriate stressor 
development letter.  The veteran should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3) (2002).  Specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

3.  Upon receipt of the veteran's 
response to the additional evidentiary 
development, the RO should undertake any 
and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for a psychiatric 
disorder due to personal assault.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was assaulted 
by a fellow serviceman or servicemen 
during active service.  A statement of 
the RO's determination should be placed 
into the claims file.

4.  After the aforementioned development 
has been completed, the RO should arrange 
for the veteran to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
corroborated stressor can be made, under 
the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that corroborated stressor.  As well, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder was 
incurred in or aggravated during service, 
became manifest within a year of 
discharge from service, or is otherwise 
related to service.  It is requested that 
the examiner reconcile any contradictory 
evidence regarding the etiology of the 
veteran's psychiatric disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development if necessary, the RO should 
re-adjudicate the issue of entitlement to 
service connection for PTSD due to 
personal assault.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




